DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on October 18, 2019.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2029, 5/11/2020, 6/22/2020, 7/15/2020, 8/12/2020, 9/14/2020, 10/14/2020 and 2/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loveland et al. (US 2012/0105228).

    PNG
    media_image1.png
    667
    895
    media_image1.png
    Greyscale

With respect to claim 1, Loveland discloses in figure 6 a method of driving an emitter array (20-40, e.g., LED arrays), the method comprising determining a thermal environment profile (having a controller 50 for determining a thermal environment of the LED arrays 20-40 based on the information of temperature sensors 26-46) for a plurality of emitters (figure 6 shows the LED arrays 20-40 including a plurality of LEDs thereof) of the emitter array (see figure 6); computing a current pulse profile (figure 6 and paragraph 0111, e.g., having the controller 50 for adjusting or computing the current pulses to drive the LEDs based the thermal information thereof) for at least one of the plurality of emitters based on the thermal environment profile (see figure 6); and applying a current pulse (see paragraph 0109, e.g., “drivers 28 can use PWM technique for controlling the luminous flux outputs of the light sources) with the computed 
With respect to claim 2, Loveland discloses that wherein the thermal environment profile comprises information relating to temperature development in the plurality of emitters of the emitter array (see figure 1, e.g., having temperature sensors 26-46 for measuring the temperature of the LED arrays 22-40).
With respect to claim 3, Loveland discloses that wherein the thermal environment profile comprises information relating to pulse histories of the plurality of emitters of the emitter array (see figure 6 and paragraph 0109).
With respect to claim 4, Loveland discloses that wherein the determining the thermal environment profile comprises considering at least one of temperature development and pulse history over an interval that exceeds a duration of a current pulse interval (paragraph 0116, e.g., “blue light sources are likely pulsed at a rate much higher than the thermal time constant of the one or more heat sinks and therefore the temperature sensor will therefore likely observe an average heat load”).
With respect to claim 5, Loveland discloses that wherein the determining the thermal environment profile of the emitter array comprises using a thermal predictive model (figure 6 shows temperature sensor 26-46 formed and functioned as a thermal predictive model thereof).
With respect to claim 6, Loveland discloses that wherein the thermal predictive model implements thermal time constants of individual emitters of the plurality of emitters (paragraph 0116, e.g., “blue light sources are likely pulsed at a rate much higher than the thermal time constant thereof”).

With respect to claim 8, Loveland discloses that wherein the computing the current pulse profile for an individual emitter (22, e.g., red LEDs) of the plurality of emitters further comprises computing the current pulse profile based on a light output parameter (having a light sensor 60) that comprises at least one of a colour (red color), a required light intensity of the individual emitter and a number of neighbouring emitters (22-42, e.g., LEDs).
With respect to claim 9, Loveland discloses that wherein the computing the current pulse profiles comprises computing the current pulse profile for at least a first emitter (22) and a second emitter (32) of the plurality of emitters to adjust a ratio of a colour of the first emitter to a colour of the second emitter during a current pulse (paragraph 0109, e.g., current pulses of the drivers 28-48 being adjusted based on the thermal information thereof).
With respect to claim 10, Loveland discloses that wherein the current pulse applied to the at least one of the plurality of emitters has a shape that is based on the current pulse profile (see paragraph 0109).
With respect to claim 11, Loveland discloses in figure 6 a device comprising an array (20-40, e.g., LED arrays) of emitters (22-42, e.g., LEDs); a thermal environment module (50, e.g., a controller formed as a thermal environment module) configured to determine a thermal environment profile of the emitter array (figure 6, e.g., having a controller 50 for determining a thermal environment of the LED arrays 20-40 based on the information of temperature sensors 26-46); a current profile computation module (50, e.g., having a controller 50 for computing the current pulse profile thereof) configured to compute a current pulse profile for an emitter of the 
With respect to claim 13, Loveland discloses that wherein the emitter array comprises at least four emitters (paragraph 0107, e.g., “having red, green, blue and white LEDs”).
With respect to claim 14, Loveland discloses that wherein the emitter array comprises at least nine emitters (figure 1 shows the LED arrays 20-40 having a plurality of LEDs thereof).
With respect to claim 18, Loveland discloses that wherein the driver is further configured to apply the current pulse having a pulse shape that is based on the current pulse profile (see paragraph 0109).
With respect to claim 19, Loveland discloses that wherein the current pulse applied to at least two different emitters in the array has a different pulse shape (figure 6 shows red, blue and green emitters thereof).
With respect to claim 20, Loveland discloses that wherein the pulse shape reflects an increase in current over a time period of the current pulse (see paragraph 0109).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland et al. (US 2012/0105228) in view of Vampola et al. (US 2018/0190880).

Vampola discloses in figure 15-3 a lighting device comprising an LED array including a plurality of LEDs (100, e.g., LED dies), wherein the emitter array comprises at least one cool white emitter and at least one warm white emitter (paragraph 0108, e.g., “that convert blue light to cool-white and warm-white colors”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Loveland with cool or warm white colors thereof as taught by Vampola for the purpose of providing a desired brightness level of the lighting device since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Vampola (see paragraph 0108).
With respect to claim 16, the combination of Loveland and Vampola disclose that wherein the device is a camera flash module (see paragraph 0139 of Vampola, e.g., “system 2300 may be part of a flash 2314 for a camera 2316”).
With respect to claim 17, the combination of Loveland and Vampola disclose that wherein the device is an automotive lighting module (paragraph 0139 of Vampola, e.g., “system 2300 may be part of a headlight assembly 2310 of a motor vehicle 2312”).
With respect to claim 12, the combination of Loveland and Vampola disclose that wherein a surface area of individual emitters in the array (figure 13 of Vampola shows a surface area of each LED die 100) but does not disclose the area of the LED die comprises at most 0.25 mm^2.  However, this difference is not of patentable merits since a size of an LED die can be selected that is dependent on a particular application or environment of use and thus, to employ .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Elder – US 2010/0134040
Prior art Youle – US 2005/0200311
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 20, 2021